                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )         No. 4:17-CR-00353-DGK-2
                                                )
ARMANDO QUINTANA-GALAZ,                         )
                                                )
       Defendant.                               )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       On September 13, 2019, the Honorable Lajuana M. Counts, United States Magistrate

Judge for the Western District of Missouri, issued her Report and Recommendation (Doc. 169)

recommending Defendant’s guilty plea be accepted and Defendant be adjudged guilty of

conspiracy to distribute fifty grams or more of a mixture or substance containing a detectable

amount of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846;

knowingly possessing firearms in furtherance of a drug trafficking crime in violation of 18

U.S.C. § 924(c)(1)(A)(i); and illegally re-entering the United States after having been removed

therefrom in violation of 8 U.S.C. § 1326(a).

       Neither party objected to the Report and Recommendation, and the time for doing so has

passed. 28 U.S.C. § 636(b)(1)(C); L.R. 74.1(a)(2). Considering the evidence in the record and

the lack of objection from either party, the Court adopts Judge Counts’ Report and

Recommendation and (1) accepts Defendant’s plea of guilty and (2) finds Defendant guilty of the

aforementioned crimes.

       IT IS SO ORDERED.

Date: September 30, 2019                        /s/ Greg Kays
                                                GREG KAYS, JUDGE
                                                UNITED STATES DISTRICT COURT
